IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CARLOS BLANCO,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5581

CITY OF HIALEAH
SEDGWICK CMS,

      Appellee.


_____________________________/

Opinion filed August 13, 2014.

An appeal from an order of the Judge of Compensation Claims.
Nolan S. Winn, Judge.

Date of Accident: April 17, 2001.

Thomas C. Horner of Burke & Horner, Miami, for Appellant.

Eduardo E. Neret and Javier A. Finlay of Neret & Finlay, LLC, Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.